Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of amendments and arguments on 10/03/2022. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 2-3, 5, 7-14, 17, 19-45 are pending. Claims 1, 4, 6, 15-16 and 18 are cancelled. Claims 21-45 are new.
This action is made Final. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 5, 7-14, 17, 19-45  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4. 	Claim 2-3, 5, 7-9, 11, 13, 17, 19-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hope et. al. U.S. Publication No. 20110010672 published Jan 13, 2011, in view of Ewing Jr. U.S. Publication No. 20110296351 published Dec. 1, 2011. 

In regard to Independent claim 2,  Hope teaches an electronic device, comprising: 
a touch-sensitive surface; a display; one or more processors; and memory storing one or more programs configured to be executed by one or more processors (See touchscreen Fig. 1A , item 112, processor and memory, 120 and Para 31-101), the one or more programs including instructions for: 
displaying, on the display, a plurality of user interface elements including a first set of one or more user interface elements and a second set of one or more user interface elements; (See Fig. 2a-4b and 7a-8v). As shown in hope, there are numerous first and second user interface element to be displayed. For example in each row Fig. 7a, the first element can be the delete icon and the second is the open icon and third can be the print icon. Or in the lower row, the first could be the birthdays folder, second holidays, etc.). 
Wherein the first set of one or more interface elements occupies a first portion of the display and the second set of one or more interface elements occupies a second portion of the display different from the first portion. (See Fig. 2a-4b and 7a-8v). As shown in hope, there are numerous first and second user interface element to be displayed. For example in each row Fig. 7a, the first element can be the delete icon and the second is the open icon and third can be the print icon. Or in the lower row, the first could be the birthdays folder, second holidays, etc.). It is noted the first delete icon occupies the first position in the second row and the open icon occupies the second position in the second row. Each occupy a portion of the display different than the other portions. 
while displaying the plurality of user interface elements, detecting movement of a first contact on the touch-sensitive surface in a first direction in response to detecting movement of the first contact on the touch-sensitive surface in the first direction, ceasing to display the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements including shifting the first set of one or more user interface elements in the first direction until the first set of one or more user interface elements is no longer displayed on the display and shifting the second second set of one or more interface elements in the first direction until the second set of one or more user interface elements in the first direction until the second set of user interface elements vacates the second portion of the display and occupies the first portion of the display vacated by the  first set of user interface elements(See Para 54-55, 102). Hope teaches the user in making contact with the display via gesture or tap can manipulate and interact with the interface (See also Para 114), (See also Fig. 7a-7c, Para 176-199). The user can scroll in a direction input 7056, compare screen 7c and 7d, where the delete icon moves to position three on the right and the open and print icons move off and the move and copy icons appear. As also shown in figure 7B the user scrolls the top row using input 7030, causing folders to scroll to the left. Notice the vacation folder disappears and the work folder moves to the left one position and the 7044 folder appears on the right. Thus the vacation icon ceases to be displayed while continuing to display the work and personal folders (See fig. 7c). It is noted the user could have moved one less spot in the middle row to move the delete icon to the middle option and the open icon would remain on the display.  As shown in both scenarios the second interface element (e.g. open icon or work folder) takes the position of the first icons in response to movement and vacates the prior position. See also Fig. 7e, as the user also scrolls the bottom row in a similar manner and compare to Fig. 7f).
and while the first set of one or more user interface elements is not displayed and while the second set of one or more user interface elements is displayed, detecting a tap input on the touch-sensitive surface and in response to detecting the tap input on the touch-sensitive surface, displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements  including shifting the second set of one or more user interface elements in a second direction different from the first direction until the second set of one or more user interface elements vacates the first portion of the display and occupies the second portion of the display: and shifting the first set of one or more user  interface elements in the second direction until the first set of one or more user interface elements occupies the first portion of the display vacated by the second set of one or more user interface elements.(See Para 55 the device can determine a user taps the interface, see also para 102, as the device can determine one or more taps by one or more fingers). (See also Para 178, where the user can provide a tap input, as shown as input 7016 and on arrow 7028 to cause navigation (Para 181) in a directory. Therefore, as opposed to input 7030 to move the vacation folder off screen and the work folder further to the left, the user can cause the interface while the vacation folder is not displayed and the work folder is displayed, to react to a tap input to bring the vacation folder back to the right would return the figure 7c to 7b and shift the second element (work folder) in a second direction (e.g. to the right) different than input 7030 until the second element vacates the first spot on row 1 and occupies the second spot on row 1 and redisplaying the vacation folder. A similar input can be had with the arrow buttons in the second region and third regions, as they each have arrow scroll controls in either direction. 

While Hope teaches or discloses all of the limitations of the claims, as shown above, the claim broadly recites direction of input as being a direction and the second input from the tap need cause a second directional input to be reflected. Direction can be vertical as well as horizontal and diagonal, as suggested by Hope (Para 102). Hope does not illustrate however a upward or downward example, thus the teachings of Ewing are provided to show that direction can be in multiple directions, not just left or right, as the claim simply and broadly refers to a direction that isn’t limited to horizontal input. 
Ewing teaches a user interface that accepts inputs to scroll applications more easily in multiple directions and is directed to the same problem-solving area of navigating user interface hierarchies as Hope (See Ewing Para 25-27). Ewing teaches a user can manipulate a stack or set of folders by tapping on them (See Para 39). Ewing teaches a user can scroll through applications or folder on the interface to locate their desired application (Para 3, 25). Ewing teaches the user can through input cause folders to appear from off the screen and make on-screen items move off screen and in doing so cause interface elements to shift into different locations (See Para 32-48). Ewing teaches (See Fig. 18) where the user can on the bottom row input a scroll in either direction causing the interface elements 1820 to scroll off screen in either direction while revealing off screen elements from the other side of the list (See Para 95-97). As shown in Ewing the user can also tap the screen on for example one of the categories in area 1802 where first sets of elements as words or categories are displayed. Each being a first, second, third interface element. The user can tap, scroll or drag the list by manipulation of items 1804, 1806 or the list itself. Thus, the direction of input is vertical or horizontal in Ewing. Moreover, as the user scrolls vertical the “continuous loop “ (Para 95) causing for example promotions to go off screen while continuously displaying games, applications, etc and then bringing up device management, calendar or other items in the loop. The user can then tap once on the arrow 1804 in the opposite direction causing the interface elements to shift and replace the first spot with the promotions element. The user can also scroll stack 1810 using a z direction movement (See also Para 35, Fig. 2a-2b) to cause items to disappear and reappear by providing input in a direction. The combination of Hope and Ewing would allow for the directories to be scrolled in both a left to right and right to left direction as well as upward and downward, as suggested in Hope but also in a z direction as to assist the user in scrolling to the application they desire without having to pan or scroll through multiple apps in one given direction or another to reach a given folder location or move window or folders out of the way to see other folders (Para 25).  

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hope and Ewing in front of them to modify the direction input of Hope to be an input in multiple direction. The motivation to combine Hope and Ewing comes from Hope that suggest input can be in multiple directions (Para 102) where Ewing states doing so would allow the user to scroll through a number of items in a short period of time (Para 32) and without having to pan or scroll through multiple views on the x or y direction to get to the location they desire (Para 30). 
With respect to dependent claim 3, Hope teaches the electronic device wherein the first direction is a downward direction. (See Para 102).  
With respect to dependent claim 5, Hope teaches the electronic device wherein: detecting the tap input on the touch-sensitive surface occurs after ceasing to display the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements, and displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements, comprises re-displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements. (See Para 54-55, 102). Hope teaches the user in making contact with the display via gesture or tap can manipulate and interact with the interface (See also Para 114), (See also Fig. 7a-7c, Para 176-199). The user can scroll in a direction input 7056, compare screen 7c and 7d, where the delete icon moves to position three on the right and the open and print icons move off and the move and copy icons appear. As also shown in figure 7B the user scrolls the top row using input 7030, causing folders to scroll to the left. Notice the vacation folder disappears and the work folder moves to the left one position and the 7044 folder appears on the right. Thus the vacation icon ceases to be displayed while continuing to display the work and personal folders (See fig. 7c). It is noted the user could have moved one less spot in the middle row to move the delete icon to the middle option and the open icon would remain on the display.  As shown in both scenarios the second interface element (e.g. open icon or work folder) takes the position of the first icons in response to movement and vacates the prior position. See also Fig. 7e, as the user also scrolls the bottom row in a similar manner and compare to Fig. 7f). (See Para 55 the device can determine a user taps the interface, see also para 102, as the device can determine one or more taps by one or more fingers). (See also Para 178, where the user can provide a tap input, as shown as input 7016 and on arrow 7028 to cause navigation (Para 181) in a directory. Therefore, as opposed to input 7030 to move the vacation folder off screen and the work folder further to the left, the user can cause the interface while the vacation folder is not displayed and the work folder is displayed, to react to a tap input to bring the vacation folder back to the right would return the figure 7c to 7b and shift the second element (work folder) in a second direction (e.g. to the right) different than input 7030 until the second element vacates the first spot on row 1 and occupies the second spot on row 1 and redisplaying the vacation folder. A similar input can be had with the arrow buttons in the second region and third regions, as they each have arrow scroll controls in either direction. 

With respect to dependent claim 7, Hope teaches the electronic device, wherein the first set of one or more user interface elements comprises a set of user selectable icons (Hope figures 2-8, where the interface elements are interactive). 
With respect to dependent claim 8, Hope teaches the electronic device of claim 7, wherein the set of user selectable icons correspond to a set of applications ( Hope Para 60). 
With respect to dependent claim 9, Hope teaches the electronic device of claim 8, wherein selection of a user selectable icon of the set of user selectable icons causes the electronic device to run an application corresponding to the selected icon as a currently active application. (Hope Para 54-81)
With respect to dependent claim 11, Hope teaches the electronic device wherein the touch-sensitive surface and the display are integrated into a touch-sensitive display (Fig. 2, illustrates the display is also a touchscreen See Para 37-39).
With respect to dependent claim 13 , Hope teaches the electronic device wherein the second set of one or more user interface elements is associated with a first application. ( Hope in fig. 7a-7f shows the icons can be applications ( Hope Para 60).
With respect to dependent claim 14, Hope teaches wherein the first application is a map application (See Para 59). 
With respect to dependent claim 17, Hope teaches the electronic device the one or more programs further including instructions for: in response to detecting movement of the first contact on the touch-sensitive surface in the first direction, displaying additional content of the second set of one or more user interface elements (See Hope figures 7a-7f where input in a second direction can display more information in terms of the folder contents). In the alternative, Ewing discloses in selecting the list of items then more content related to the category can be displayed. 

With respect to claims 19, 22-33, claims 19, 22-33 reflect a  non-transitory computer readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive surface and a display, the one or more programs including instructions for executing in a substantially similar manner the elements of the device claim 2-3, 5, 7-9, 11, 13,  and 17 and in further view of the following claims 19, 22-33 are rejected along the same rationale as the incorporated herein rejection of claims 2-3, 5, 7-9, 11, 13,  and 17.Hope teaches a device, memory and touch display ((See touchscreen Fig. 1A , item 112, processor and memory, 120 and Para 31-101). 
With respect to claims 20, claims 20, 34-45 reflects a method, comprising: at an electronic device with a touch-sensitive surface and a display executing a series of step in a substantially similar manner the elements of the device claim 2-3, 5, 7-9, 11, 13,  and 17 and in further view of the following claim 20, 34-45 is rejected along the same rationale as the incorporated herein rejection of claim 2-3, 5, 7-9, 11, 13,  and 17. (See Hope touchscreen Fig. 1A , item 112, processor and memory, 120 and Para 31-101)
With respect to claim 21, shifting the second set of one or more user interface elements in the first direction comprises shifting the second set of one or more user interface elements in the first direction concurrently with shifting the first set of one or more user interface elements in the first direction; and 
shifting the first set of one or more user interface elements in the second direction comprises shifting the first set of one or more user interface elements in the second direction concurrently with shifting the second set of one or more user interface elements in the second direction. (See Para 54-55, 102). Hope teaches the user in making contact with the display via gesture or tap can manipulate and interact with the interface (See also Para 114), (See also Fig. 7a-7c, Para 176-199). The user can scroll in a direction input 7056, compare screen 7c and 7d, where the delete icon moves to position three on the right and the open and print icons move off and the move and copy icons appear. As also shown in figure 7B the user scrolls the top row using input 7030, causing folders to scroll to the left. Notice the vacation folder disappears and the work folder moves to the left one position and the 7044 folder appears on the right. Thus the vacation icon ceases to be displayed while continuing to display the work and personal folders (See fig. 7c). It is noted the user could have moved one less spot in the middle row to move the delete icon to the middle option and the open icon would remain on the display.  As shown in both scenarios the second interface element (e.g. open icon or work folder) takes the position of the first icons in response to movement and vacates the prior position. See also Fig. 7e, as the user also scrolls the bottom row in a similar manner and compare to Fig. 7f). (See Para 55 the device can determine a user taps the interface, see also para 102, as the device can determine one or more taps by one or more fingers). (See also Para 178, where the user can provide a tap input, as shown as input 7016 and on arrow 7028 to cause navigation (Para 181) in a directory. Therefore, as opposed to input 7030 to move the vacation folder off screen and the work folder further to the left, the user can cause the interface while the vacation folder is not displayed and the work folder is displayed, to react to a tap input to bring the vacation folder back to the right would return the figure 7c to 7b and shift the second element (work folder) in a second direction (e.g. to the right) different than input 7030 until the second element vacates the first spot on row 1 and occupies the second spot on row 1 and redisplaying the vacation folder. A similar input can be had with the arrow buttons in the second region and third regions, as they each have arrow scroll controls in either direction. 
	
	 

5. 	Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hope in view of Ewing as applied to claim 2 and 11 above, and further in view of Abdallah et. al. U.S. Publication No. 20040239648 published Dec. 2,  2004.

With respect to dependent claim 10 and 12, as indicated above Hope in view Ewing teach or suggest each of the elements of claim 2 and 11. 
However, Hope in view of Ewing do not teach or suggest the electronic device wherein the touch-sensitive surface includes a fingerprint sensor.
Nonetheless, Abdallah teaches a user interface touch screen that includes a fingerprint sensor to control access to the device (Para 19). Abdallah teaches a transparent layer on top of the device (fig. 1) allows for presence and absence determination of a finger (Para 63). Further, fingerprint images can be captured when the user places a finger in proximity or touches the device (para 63-64). In the alternative, Abdallah teaches an optical fingerprint sensor can be placed under the touch screen (fig. 2). In fig. 3, Abdallah teaches a capacitive fingerprint sensor within a capacitive screen (Para 65). Abdallah teaches also that an ultrasonic version could be used (Para 66). Abdallah teaches capturing the portions of the fingerprint (Para 67) and provide authentication for an icon (para 69) or to access a device or to access a function such as reading an email. The device can store a set of fingerprints to compare against to authorize access to functions on the device (Para 70-71). The combination of Linge, Larco with Abdallah provides a touch screen that can perform a number of functions on a device including authentication of a user. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hope and Ewing in front of them to modify the direction input of Hope to be an input in multiple direction. The motivation to combine Hope and Ewing comes from Hope that suggest input can be in multiple directions (Para 102) where Ewing states doing so would allow the user to scroll through a number of items in a short period of time (Para 32) and without having to pan or scroll through multiple views on the x or y direction to get to the location they desire (Para 30). The motivation to combine Abdallah with Hope comes from Abdallah which suggests to provide a biometric function into a touch display so as to provide a simpler interface, and economy of space in a handheld device by combining a display, control key and fingerprint sensor into the interface (Para 61) and finally to provide secure access to the device (Para 3-5). 





A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the
ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d
1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179